Citation Nr: 0839432	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left lower extremity 
neurological disability, claimed as secondary to a service-
connected left knee disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from April 1999 to December 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran also initiated an appeal for entitlement to an 
effective date earlier than May 11, 2005, for the assignment 
of a compensable disability rating for a scar of the left 
knee.  That issue was addressed in the statement of the case.  
However, on the VA Form 9, received in May 2007, the veteran 
checked the box indicating that he had read the statement of 
the case and desired to limit his appeal to the issue of 
entitlement to service connection for neurological disability 
of the left knee.  The Board will limits decision 
accordingly.

The veteran submitted additional medical evidence after the 
May 2007 statement of the case was issued.  However, the 
Board has reviewed the evidence and finds that it consists 
primarily of photocopies of service records that were already 
in the claims file, and that were considered by the RO.  One 
service treatment record submitted by the veteran does not 
appear to have been in the claims file at the time the RO 
made its decision.  However, that record, a physical therapy 
clinic note dated September 23, 2002, contains orthopedic 
findings for the left knee, but does not contain any 
neurological finding or diagnosis.  It also does not mention 
the veteran's primary complaint of numbness.  In the Board's 
view, it is not pertinent evidence with respect to the issue 
on appeal.  Accordingly, the Board concludes that  a remand 
of this matter for RO consideration of this evidence is not 
necessary and would only serve to unnecessarily delay a 
decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


FINDING OF FACT

The veteran does not have a neurological disability of the 
left lower extremity. 


CONCLUSION OF LAW

A left lower extremity neurological disability was not 
incurred in or aggravated by active duty, and is not 
proximately due to or the result of the veteran's service-
connected left knee disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in June 2006, prior to its initial 
adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any 
outstanding, existing evidence, to include medical records, 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence. 

The veteran has specifically contended in his May 2007 
substantive appeal that his March 2007 VA examination was 
inadequate.  He requested an "in depth" examination by a 
knee specialist, and he generally disagreed with the findings 
of the examiner.  

The Board finds that the March 2007 examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history and present complaints, as well as a 
personal examination of the veteran.  The claim on appeal is 
for nerve damage, not for a specific knee or joint condition.  
The veteran was provided a neurological examination, which is 
clearly the most appropriate for his claim.  The examiner 
appears to be fully qualified to evaluate the veteran's 
complaints, as he is identified as an M.D.  Moreover, the 
Board is satisfied that the examiner adequately analyzed the 
available data in reaching his conclusion.  The Board can 
find nothing to indicate that the examination was cursory or 
that the examiner did not give adequate attention to the 
veteran's complaints.  That the examiner's findings do not 
support the veteran's claim is not a reason to find the 
examination inadequate.  Accordingly, the Board rejects the 
veteran's contention and the explicit request that another 
examination be provided.  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].   

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Generally, service connection on a secondary basis may not be 
granted without medical evidence of a current disability and 
medical evidence of a nexus between the current disability 
and a service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Board is denying entitlement to service connection for a 
neurological disability of the left lower extremity because 
the preponderance of the evidence establishes that the 
veteran does not have claimed disability.  

The primary evidence in the veteran's favor comes from a July 
2006 VA orthopedic examination.  Just prior to the 
examination, in April 2006, a VA orthopedic clinic note shows 
a questioned diagnosis of "[n]euroma after previous 
surgery," based on a review of the veteran's complaints of 
numbness in his left lower extremity.  On VA orthopedic 
examination in July 2006, the examiner noted the veteran's 
complaints of numbness and tingling, and made a finding of 
decreased sensation over the lateral aspect of the knee.  The 
examiner concluded that these findings were "likely 
secondary to neuroma."  

In contrast, on VA neurological examination in March 2007, 
sensation was intact  to pinprick and light touch sensation 
all over.  No objective sensory loss was detected.  Deep 
tendon reflexes were 2+ and symmetrical.  Knee jerks and 
ankle jerks were all 2+ and symmetrical.  Heel-to-shin 
coordination was intact.  Motor strength was 5 out of 5 all 
over, with no atrophy.  The veteran's gait was normal.  The 
examiner's impression was that there is "no objective 
sensory loss or sensory deficit detected on his left knee 
area."

The other evidence of record appears to support the March 
2007 findings.  Service treatment records, including an 
August 2002 operative report, do not mention any nerve damage 
or neurological disorder of the left lower extremity.  Other 
post-service treatment records do not contain a confirmed 
diagnosis of a neurological disorder of the left lower 
extremity.  On VA examination in May 2003, the veteran 
complained of a 2 cm line of numbness in the left lower 
patellar region; however, there was no neurological 
diagnosis.  Objective findings showed sensation in the lower 
extremities to be within normal limits, with equal strength, 
and with no muscle atrophy and good muscle tone.  A July 2005 
operative note shows only orthopedic findings, with no 
mention of a neurological disorder.  The report of an August 
2005 QTC examination notes a complaint of numbness and 
tingling in the left knee, but shows that no neurological 
diagnosis was established.

In weighing the conflicting evidence with respect to a 
current diagnosis, the Board finds the July 2006 diagnosis to 
be less persuasive than the other evidence, in particular the 
March 2007 report.  In so finding, the Board notes that the 
July 2006 examination was an orthopedic examination.  That 
report does not specifically note that a neurological 
examination was conducted.  While the Board does not question 
the competence of the examiner, the March 2007 neurological 
examination report contains explicit and detailed 
neurological findings, indicating a more thorough and 
targeted evaluation of the veteran's neurological complaints.  

In essence, the July 2006 diagnosis appears to be strongly 
based on the examiner's acceptance of the veteran's 
subjective complaints.  The Board would be remiss if it did 
not observe that several clinical reports, including the July 
2006 orthopedic examination report and a May 2006 orthopedic 
clinic note, indicate that the veteran was exaggerating his 
symptomatology.  The July 2006 examiner noted that the 
veteran's left knee pain was "out of proportion with 
physical exam and left knee imaging studies including MRI and 
x-ray."  Similarly, the May 2006 orthopedic clinic note 
includes the assessment of "pain out of proportion with exam 
and mri."  The examiner questioned a psychosomatic disorder.  
In the Board's view, these findings undercut the veteran's 
credibility and therefore the basis for the July 2006 
examiner's diagnosis.  

As for the April 2006 questioned diagnosis of neuroma by the 
VA orthopedics clinic, a questioned diagnosis is inherently 
inconclusive.  Such evidence is too speculative in nature to 
establish a diagnosis, and therefore carries negligible 
probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In sum, while the Board acknowledges that there is evidence 
in the veteran's favor, the evidence deemed most persuasive 
by the Board tilts the balance decidedly against a finding 
that there is a current neurological disability of the left 
lower extremity.  

Accordingly, the Board concludes that service connection for 
a neurological disability of the left lower extremity is not 
in order. 


ORDER

Entitlement to service connection for a left lower extremity 
neurological disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


